EXHIBIT 10.33

EXECUTION COPY

TECHNOLOGY LICENSE AGREEMENT

BETWEEN

SALUMEDICA, LLC

AND

SPINEMEDICA CORP.

This Technology License Agreement (this “License Agreement”) is made effective
as of the 12th day of August, 2005 (the “Effective Date”), by and between
SALUMEDICA, LLC, a Georgia limited liability company (“Licensor”), and
SPINEMEDICA CORP., a Florida corporation (the “Licensee”).

RECITALS:

A. Licensor is the owner of certain intellectual property rights; and

B. Licensee is desirous of obtaining and commercializing these intellectual
property rights under the terms set forth below;

NOW THEREFORE, in consideration of ten dollars ($10.00) in hand paid and the
promised performance of each of the parties of the terms set forth herein, the
parties hereto, intending to be legally bound, mutually agree as follows:

Section 1. Definitions.

1.1 “Flexible Spinal Disc Patents” means patent application listed in Section
III of Appendix A and any and all future patent applications, patents,
divisions, reissues, provisionals, continuations, continuations-in-part,
renewals and extensions thereof or related thereto in the United States and in
foreign jurisdictions.

1.2 “Background Technology” means technical and other information in the
possession of Licensor that is necessary or convenient to practice the Licensed
Patents and that is in the public domain.

1.3 “Confidential Information” means all confidential information and trade
secrets in the Field of Use and comprised in, relating to or arising out of the
Licensed Patents that is proprietary to Licensor or licensed or otherwise
transferred to Licensor by any person or entity and that is not generally known
to the public and which is known to Licensor on the date hereof or at any time
during the Improvement Cooperation Period. Notwithstanding the foregoing, for
purposes of the licenses granted to Licensee herein, Confidential Information
shall not include information that Licensor obtains after the Effective Date and
which is subject to restrictions on further disclosure that would be breached by
a disclosure to Licensee.



--------------------------------------------------------------------------------

1.4 “Effective Date” means the effective date of this License Agreement, as set
out above.

1.5 “Field of Use” means all neurological and orthopedic uses, including
muscular and skeletal uses, related to the human spine.

1.6 “Improvement Cooperation Period” means that period of time following the
Effective Date of this Agreement until the first to occur, in a single or set of
related transactions, of (i) the sale of all or substantially all of the assets
of either Licensor or Licensee; (ii) a merger or other transaction in which more
than fifty (50%) percent of the outstanding voting shares or other voting
equity, by whatever name called, of either Licensor or Licensee immediately
after such transaction is held by holders who were not holders of such voting
equity immediately prior to such transaction; or (iii) in the case of Licensee,
the sublicense or assignment of all or substantially all of its rights under
this License Agreement.

1.7 “Improvement Patents” means all patents or patent applications disclosing
and claiming any Improvements and all future patent applications, patents,
divisions, reissues, continuations, continuations-in-part, renewals and
extensions validly claiming priority to any of these patents or patent
applications.

1.8 “Improvements” means any enhancements, additions, changes, supplements or
other improvements to the Licensed Technology, whether or not patentable, that
are now existing or otherwise developed by Licensor or Licensee during the
Improvement Cooperation Period.

1.9 “Know-How” means all technical and other information, intellectual property
or knowledge useful for practicing the Licensed Technology in the Field of Use
in the possession of Licensor on the Effective Date or at any time during the
Improvement Cooperation Period that is necessary or convenient to practice the
Licensed Technology, which is not in the public domain, including, without
limitation, concepts, discoveries, data, designs, formulae, ideas, inventions,
methods, models, assays, research plans, procedures, processes, designs for
experiments and tests and results of experimentation and testing (including
results of research or development) processes (including manufacturing
processes, specifications and techniques), laboratory records, chemical,
clinical, analytical and quality data, trial data, case report forms, data
analyses, reports, manufacturing data or summaries and information contained in
submissions to and information from regulatory authorities, and includes any
rights including copyright, database or design rights protecting any of the
foregoing. The fact that an item is known to the public shall not be taken to
exclude the possibility that a compilation including the item, or a development
relating to the item, is or remains not known to the public. Notwithstanding the
foregoing, Know How shall not include information or knowledge that Licensor
obtains after the Effective Date subject to restrictions on disclosure or use by
third parties.

1.10 “License Agreement” means this Technology License Agreement, as it may be
amended from time to time.

 

- 2 -



--------------------------------------------------------------------------------

1.11 “Licensed Patents” means (i) Patents Under License, (ii) Owned Patents, and
(iii) Licensor’s Improvement Patents.

1.12 “Licensed Product” means any product or device that is developed,
manufactured, produced, expressed, used or licensed for use by Licensee, its
affiliates, successors or sublicensees, or their contract manufacturers,
utilizing the Licensed Technology in the Field of Use.

1.13 “Licensed Technology” means the Licensed Patents, Confidential Information,
Know How, and Improvements solely as they relate to the Field of Use, in each
and every case.

1.14 “Licensee Indemnitees” has the meaning set forth in Section 6.1.

1.15 “Licensor Indemnitees” has the meaning set forth in Section 6.2.

1.16 “Losses” has the meaning set forth in Section 6.1.

1.17 “Owned Patents” means the patents and patent applications listed in Section
II of Appendix A and all future patent applications, patents, divisions,
reissues, continuations, continuations-in-part, renewals and extensions thereof
or related thereto in the United States and in foreign jurisdictions validly
claiming priority to any of these patents and patent applications. The Parties
acknowledge that U.S. Patent No. 6,231,605 is a continuation in part of U.S.
Patent No. 5,981,826. Although the pending patent applications listed at Section
A. II are presently identified as owned by Licensor, it is possible that one or
more of the continuation applications may be owned by Georgia Tech Research
Corporation (“GTRC”) or may be co-owned by GTRC and Licensor, depending on the
claimed subject matter. To the extent that GTRC has any ownership rights to the
continuations listed at Section II, Licensor is the exclusive licensee thereof
pursuant to the terms of the License Agreement dated March 5, 1997 by and
between GTRC and Licensor, as amended from time to time (the “GTRC License”).
The Parties agree that if such ownership rights of a continuation patent
application or issuing patent should change to be owned in whole or in party by
GTRC, then such application or patent shall be deemed to be included under the
term “Licensed Patents”.

1.18 “Parties” means Licensor and Licensee, and “Party” means either one of
them.

1.19 “Patents Under License” means the patents and patent applications listed in
Section I of Appendix A and any and all future patent applications, patents,
divisions, reissues, continuations, continuations-in-part, renewals and
extensions thereof or related thereto in the United States and elsewhere validly
claiming priority to any of these patents and patent applications.

1.20 “Rules” has the meaning set forth in Section 8.6.

1.21 “Practice” means the right in the Field of Use to make, have made,
manufacture, have manufactured, use, offer to sell, sell or import Licensed
Products.

 

- 3 -



--------------------------------------------------------------------------------

1.22 “Third Party” means any person, firm or entity other than the Parties.

1.23 “Unauthorized Activity” means (i) any practice of the Licensed Technology
outside of the Field of Use by Licensee or any of its sublicensees or any Third
Party claiming by, through, or under Licensee, or any Third Party obtaining
intellectual property of Licensor as a result of a breach of the terms of this
Agreement by Licensee or any Third Party claiming by, through or under Licensee
(all of the foregoing being collectively called “Licensee Third Party”),
(ii) any uncured unauthorized disclosure of Confidential Information to any
Third Party, or (iii) breach of the contemporaneously executed Trademark License
Agreement.

Section 2. License and Assignment; Cooperation in Commercialization;
Unauthorized Activity.

2.1 Licensor hereby grants to Licensee an exclusive, fully-paid, worldwide,
royalty-free, perpetual (except as expressly herein provided), irrevocable and
non-terminable (except as provided in Section 4 of this Agreement and subject to
the termination provisions of the GTRC License) license to Practice the Licensed
Technology in the Field of Use. Licensor will grant Licensee reasonable access
to and the ability to make copies of all Background Technology and Licensed
Technology.

2.2 Pursuant to a concurrently executed patent assignment, Licensor has assigned
to Licensee all of its right, title and interest (if any) in and to the Flexible
Spinal Disc Patents.

2.3 Licensee hereby grants to Licensor an exclusive, fully-paid, royalty-free,
irrevocable and non-terminable license to use the Improvements and to practice
the Improvement Patents outside the Field of Use for the life of the Improvement
Patents.

2.4 Licensor shall not itself, nor shall it directly or knowingly and indirectly
assist or consent to any Third Party, to manufacture, have manufactured, market,
offer for sale or sell Licensed Products or otherwise practice the Licensed
Technology in the Field of Use.

2.5 Licensor shall have the exclusive right and authority, in its own name, to
apply for, prosecute and obtain Owned Patents.

2.6 Either party may seek to obtain Improvement Patents in its own name, subject
to applicable laws, treaties and regulations.

2.7 During the Improvements Cooperation Period, each party shall meet with the
other party on a continuing and regular basis (but no less frequently than
quarterly), and shall in good faith discuss and seek to disclose to the other
their respective developments and Improvements with respect to the Licensed
Technology.

2.8 Licensee shall not itself conduct, nor shall it directly or indirectly
assist or consent to any sublicensee or other Third Party to conduct, any
Unauthorized Activity during the term of this License Agreement.

 

- 4 -



--------------------------------------------------------------------------------

2.9 Each sublicense granted by Licensee shall provide that the sublicense rights
exclude any Improvements developed by Licensor after the date of such sublicense
agreement.

Each sublicense shall further provide that it is terminable by Licensee upon the
occurrence of a breach by sublicensee of the sublicense agreement, after
reasonable opportunity to cure such breach.

Section 3. License Fee. In consideration of the license and other rights granted
hereby, Licensee shall pay Licensor the following:

3.1 A one-time license fee in the amount of Two Million Five Hundred Thousand
($2,500,000.00) Dollars delivered simultaneously with the execution and delivery
of this Agreement by both Parties; and

3.2 During the Improvement Cooperation Period, an annual reimbursement (within
60 days of receipt of invoice) of the reasonable, documented expenses incurred
by Licensor in connection with the filing or maintenance of patents relating to
the Licensed Patents in countries other than the United States, such annual
reimbursement not to exceed Fifty Thousand and 00/100 Dollars ($50,000.00);
provided, however, that Licensee shall only reimburse such expenses to the
extent that they were incurred in connection with the filing or maintenance of
Licensed Patents that can be utilized in the Field of Use.

Section 4. Term of Agreement.

4.1 The term of this License Agreement shall commence on the Effective Date and
shall remain in full force for a perpetual term, provided that the license
granted hereby shall terminate on a country-by-country basis as to any Licensed
Patent or portion thereof upon the expiration thereof in each country, but such
expiration shall not affect the license granted hereby with respect to: (i) such
Licensed Patent or portion thereof in any country in which such Licensed Patent
or portion thereof remains effective; or (ii) the remainder of the life of any
Licensed Technology.

4.2 Notwithstanding any other provision hereof, Licensor shall have no right to
terminate this License Agreement or the practice of any of Licensee’s rights and
licenses hereunder in the event of any breach hereof by Licensee, except only in
the event that Licensor obtains a judgment for money damages against Licensee
for breach of this License Agreement pursuant to a court order or arbitration
award which is not subject to further appeal, and Licensee fails to pay such
money damages within ninety (90) days after such order becomes final and
nonappealable.

4.3 If Licensee elects to permanently abandon its efforts to commercialize a
spinal disc prosthesis using the Licensed Technology, Licensee agrees to provide
written notice thereof to Licensor and agrees to negotiate in good faith with
Licensor to amend or terminate this License Agreement with respect to such
portion of the Licensed Technology that has been permanently abandoned for
nominal consideration. If Licensee

 

- 5 -



--------------------------------------------------------------------------------

elects to permanently abandon the Flexible Spinal Disc Patents, Licensee agrees
to provide written notice thereof to Licensor and agrees to assign such
patent(s) to Licensor.

Section 5. Representations and Warranties. Licensor hereby represents and
warrants to Licensee that as of the Effective Date:

5.1 Licensor has the full right and power to grant the licenses set forth in
Section 2 of this License Agreement;

5.2 Appendix A sets forth an accurate and complete list of all patents and
patent applications owned, under license, or otherwise controlled by Licensor
that are necessary or convenient to practice the Licensed Technology in the
Field of Use.

5.3 Licensor has received no notice of any claims or suits pending and, to
Licensor’s knowledge, there are no claims or suits threatened against Licensor
challenging Licensor’s ownership of or right to use any of the Intellectual
Property, nor, to the knowledge of Licensor, does there exist any basis
therefor.

5.4 Licensor has received no notice of any claims or suits against Licensor
pending and, to Licensor’s knowledge, there are no claims or suits threatened
against Licensor alleging that any of the Licensed Technology infringes any
rights of any third parties in the Field of Use, nor, to the knowledge of
Licensor, does there exist any basis therefor.

5.5 To the knowledge of Licensor, no person has infringed or is infringing the
Licensed Patents or has misappropriated any of the Licensed Technology;

5.6 Licensor’s granting of the license set forth in Section 2 of this License
Agreement and Licensee’s exercise of its rights hereunder does not and shall not
constitute a breach or default under (i) any agreement or instrument by which
Licensor is bound or (ii) to the knowledge of Licensor, any instrument affecting
the Licensed Technology; and

5.7 To the knowledge of Licensor, Licensee’s practice of the license granted in
Section 2 of this License Agreement shall not result in patent infringement or
trade secret misappropriation.

5.8 Except as otherwise specifically provided in this Section 5, (i) the license
granted in this License Agreement is as is and with all faults and (ii) Licensor
makes no representations or warranties, express or implied, regarding
(i) merchantability or fitness of the Licensed Technology for a particular
purpose, (ii) non-infringement of any Licensed Technology with any rights of
third parties, (iii) validity or scope of any Patent, or (iv) the
merchantability of any Licensed Technology.

5.9 The patent assignment attached hereto as Exhibit A is a true and correct
copy of the assignment to Licensor of the Flexible Spinal Disc Patents (the “Ku
Assignment”). Licensor further represents that it has the right and power to
execute the assignment of any interest Licensor has in the Flexible Spinal Disc
Patents. Licensor

 

- 6 -



--------------------------------------------------------------------------------

further represents that it has not sold, conveyed or encumbered any rights
acquired by Licensor pursuant to the Ku Assignment. Except as otherwise
specifically provided in this Section 5.9, the assignment of Licensor’s rights
in and to the Flexible Spinal Disc Patents is made as is and with all faults.
Notwithstanding anything else stated in this Agreement, Licensor makes no
representation, indemnification or warranty whatsoever with respect to the
Flexible Spinal Disc Patents.

Any claim regarding the breach of a representation or warranty by Licensor in
this Agreement must be made within 2 years after the Effective Date.

Section 6. Indemnification; Insurance.

6.1 Licensor shall indemnify and hold Licensee, Licensee’s sublicensees
hereunder, and their respective officers, directors and shareholders
(collectively, the “Licensee Indemnitees”) harmless from and against any and all
loss, damage, claim, obligation, liability, cost and expense (including, without
limitation, reasonable attorneys’ fees and costs and expenses incurred in
investigating, preparing, defending against or prosecuting any litigation,
claim, proceeding or demand), of any kind or character (“Losses”) resulting
from:

(a) any breach by Licensor of this License Agreement, including but not limited
to any breach of Licensor’s representations and warranties made in Section 5
hereof, provided that any such claim for indemnification for breach of
representation or warranty must be instituted by Licensee prior to the second
(2nd) anniversary of the Effective Date; or

(b) the practice or use by Licensor or its licensees (other than Licensee or its
sublicense(s)) of any of the Licensed Technology outside the Field of Use,
including without limitation, advertising injury, personal injury, product
liability, medical malpractice or loss or damage to medical or other data,
except to the extent such Losses result from any acts of Licensee for which
Licensor is entitled to indemnification under Section 61

6.2 Licensee shall indemnify and hold Licensor, Licensor’s officers, managers
and shareholders (the “Licensor Indemnitees”) harmless from and against any and
all Losses resulting from

(a) any breach by Licensee of this Licensee Agreement, including but not limited
to any Unauthorized Activity; and

(b) the practice or use of any Licensed Technology by Licensee or its
sublicensee(s) including, without limitation, advertising injury, personal
injury, product liability, medical malpractice, or loss or damage to medical or
other data, except to the extent such Losses result from any acts of Licensor
for which Licensee is entitled to indemnification under Section 6.1.

6.3 During the term of this Agreement, Licensee shall maintain product liability
insurance in reasonable amounts and to the extent available and name Licensor

 

- 7 -



--------------------------------------------------------------------------------

as additional insured if Licensee can reasonably do so and without incurring
additional premium.

Section 7. Patent Maintenance, Infringement, and Enforcement.

7.1 Subject to the annual reimbursement obligations of Licensee pursuant to
Section 3.2, during the term of this License Agreement, Licensor shall maintain
the Owned Patents at its sole cost and expense. If Licensor elects not to pay or
for any reason fails to pay any maintenance or annuity fees for any of the
Licensed Patents as they relate to the Field of Use within the non-surcharge
payment time window, Licensee shall have the right (but not the obligation) to
pay any such maintenance or annuity fees and in the event of failure of Licensor
to reimburse such fees within 10 days after Licensee’s written request for
reimbursement, Licensee may reduce any reimbursement due Licensor under
Section 3.2 by the amount of fees paid Licensee hereunder.

7.2 If Licensor or Licensee determines that any Licensed Patent or Licensee’s
rights in the Licensed Technology are being infringed in any field of use, or a
claim arises that the Licensed Technology infringes the rights of a Third Party,
then Licensor or Licensee (as applicable) shall notify promptly the other party,
giving as many particulars concerning such infringement as shall be practicable
at the time.

7.3 Upon becoming aware of an asserted infringement, Licensor shall diligently
investigate and shall determine, in the exercise of reasonable judgment and good
practice, whether the activities in question in fact constitute infringement.
The Parties shall promptly confer with respect to the initiation and prosecution
of litigation against an alleged infringer, or defense of a Third Party
infringement claim, as the case may be, but Licensor shall have the right of
ultimate decision with respect to a breach outside of the Field of Use and
Licensee shall have the right of ultimate decision with respect to a breach
inside the Field of Use.

7.4 Subject to Licensee’s right to initiate an infringement action regarding the
Licensed Technology in the Field of Use in Section 7.5 below, Licensor shall, in
the event that an infringement appears to be occurring in any application
involving the Licensed Technology outside the Field of Use, have the first
right, discretion and authority (but not obligation), at its sole expense, to
either defend the Third Party claim, or bring infringement proceedings naming
the asserted infringer within not more than 90 days of a determination of
probable infringement at its own cost and retain all recovery therefrom, and
Licensee shall provide all necessary assistance and cooperation reasonably
requested by Licensor. In furtherance of such right, Licensee shall join
Licensor as a party plaintiff in any such suit whenever requested by Licensor or
required by applicable law, at Licensor’s sole expense. If the Licensor fails
for any reason to take action to defend or to bring such infringement
proceedings within 90 days, and failure to do so would reasonably jeopardize
Licensee’s ability to Practice in the Field of Use, Licensee shall have the
right to do so at its own expense and to retain all damages or other recovery.

 

- 8 -



--------------------------------------------------------------------------------

7.5 With regard to infringement by a Third Party of the Licensed Technology
appearing to be solely in the Field of Use, Licensee shall have the first right,
discretion and authority (but not obligation) to prosecute at its own expense
any such infringement of any Patent or the other Licensed Technology or any New
Patent occurring in the Field of Use at its own cost, and to keep any recovery
or damages for infringement derived therefrom. Licensor agrees to cooperate as a
necessary party in any proceeding as appropriate. If Licensee does not elect to
bring such infringement proceedings within 90 days of a determination of
probable infringement, and failure to do so would reasonably jeopardize
Licensor’s ability to practice outside the Field of Use, Licensor shall have the
right but not obligation to do so at its own expense and to retain all damages
or other recovery. In furtherance of such right, Licensor shall join Licensee as
a party plaintiff in any such suit whenever requested by Licensee or required by
applicable law, at Licensor’s sole expense.

7.6 Notwithstanding the foregoing provisions of this Section 7, in the event a
recovery relates to both the Field of Use and other applications of the Licensed
Technology, then any damages or other recovery shall, subject to reimbursement
of attorneys’ fees and costs, be appropriately allocated between Licensor and
Licensee. If the parties are unable to agree on an appropriate allocation of
damages or other recovery within 90 days, they shall submit the decision to
arbitration pursuant to Section 8.6 hereof.

7.7 Each Party will provide reasonable cooperation in connection with any
adversarial proceeding conducted by the other Party involving any Patent
including, by way of example, producing documents, answering interrogatories and
sitting for depositions, at no cost to the other Party other than recovery of
its actual out-of-pocket expenses directly incurred in providing such
cooperation.

7.8 Licensee and Licensee Third Parties will only practice the Patents in the
Field of Use and in accordance with applicable U.S. federal, state and local
laws, and administrative regulations. Both Parties will affix appropriate patent
markings pursuant to 35 U.S.C. §287(a) to any products claimed by any Patent
that is a United States patent for products made, sold or imported into the
United States.

Section 8. Miscellaneous.

8.1 Notices. All notices, requests, payments, instructions or other documents to
be given hereunder shall be in writing or by written telecommunication, and
shall be deemed to have been duly given if (i) delivered personally (effective
upon delivery), (ii) mailed by certified mail, return receipt requested, postage
prepaid (effective upon receipt), (iii) sent by a reputable, established
international courier service that guarantees delivery within the next three
following business days (effective upon receipt), or (iv) sent by telecopier
followed within twenty-four (24) hours by confirmation by one of the foregoing
methods (effective upon receipt), addressed as follows (or to such other address
as the recipient may have furnished for the purpose pursuant to this
Section 8.1):

 

- 9 -



--------------------------------------------------------------------------------

If to Licensor:

SaluMedica, LLC

112 Krog Street, Suite 4

Atlanta, Georgia 30307

Attention: President

Facsimile: (404) 589-1838

and to

Robert B. Braden

931 Ponce de Leon Avenue, N.E.

Atlanta, Georgia 30306

With a copy (which shall not constitute notice) to:

Randall W. Johnson, Esq.

2017 Carrington Court

Stone Mountain, GA 30087

If to Licensee:

SpineMedica Corp.

1234 Airport Road, Suite 105

Destin, Florida 32541

Attention: Matthew Miller, President

Facsimile: (805) 650-2213

With a copy (which shall not constitute notice) to:

G. Donald Johnson, Esq.

Womble Carlyle Sandridge & Rice, PLLC

1201 West Peachtree Street, Suite 3500

Atlanta, Georgia 30309

Facsimile: (404) 870-4878

Changes to the above notification addresses may be made by notice to the Parties
in the manner set forth above.

8.2 Assignment and Sublicense. Licensee may assign this License Agreement,
assign or sublicense any rights under this License Agreement and delegate any of
its obligations under this License Agreement; provided however, that
(i) Licensee must comply with the notice and payment obligations set forth in
Section 4.1 of that certain License Agreement between Licensor and Georgia Tech
Research Corporation dated March 5, 1998, as amended through the date hereof,
(ii) the sublicense or delegation shall not affect Licensee’s obligations to
Licensor under this License Agreement, and Licensee shall remain liable as a
primary obligor to Licensor for breach of this Agreement by Licensee, its
sub-licensees, delegatees or other Licensee Third

 

- 10 -



--------------------------------------------------------------------------------

Parties, (iii) the sublicense or delegation must include a binding obligation on
the sub-licensee to comply with all the patent protection, confidentiality and
other obligations of the Licensee in this License Agreement and the Trademark
License Agreement to the extent applicable to the Licensed Technology subject to
such sublicense, and (iv) Licensee must provide Licensor prior written notice
regarding the terms of such assignment, delegation or sublicense as they relate
to insuring the Third Party’s compliance with the terms of this Agreement to the
extent such notification obligation can be complied with without breach of with
any confidentiality obligation on Licensee. Either Party must give notice to the
other of any transaction by such Party resulting in a termination of the
Improvement Cooperation Period. Licensor shall have the right to assign this
License Agreement provided that the assignment must occur in conjunction with an
assignment of the Licensed Technology. No further contribution or payment to
Licensor shall be due in the event of a sublicense or assignment by Licensee.
Without limiting the generality of the foregoing, this License Agreement shall
survive unimpaired and remain in full force and effect in the event of any sale
of assets, merger or other transaction involving the sale of assets or stock of
either Licensor or Licensee.

8.3 Confidentiality. During the Improvement Cooperation Period and for a period
of two years after termination thereof, each party covenants and agrees, with
respect to the Confidential Information of the other party, as follows: (a) to
receive and hold such Confidential Information in confidence; (b) to protect and
safeguard such Confidential Information against unauthorized use, publication
and disclosure; (c) not to use any of such Confidential Information or
derivatives thereof except as permitted by this License Agreement; and (d) to
restrict access to such Confidential Information to those of its officers,
directors and employees who clearly have a need to access to such Confidential
Information. Notwithstanding the foregoing, after such two year period, any
Confidential Information that is also a trade secret under applicable law
continues to be subject to the obligations imposed in this section as long as it
remains a trade secret.

8.4 Binding Agreement. This License Agreement shall not be binding upon the
Parties until it has been signed herein below by or on behalf of each Party. No
amendment or modification hereof shall be valid or binding upon the Parties
unless made in writing and signed as aforesaid.

8.5 Severability. If any section of this License Agreement is found by a court
of competent jurisdiction to be invalid, illegal or unenforceable in any respect
for any reason, the validity, legality and enforceability of any such section in
every other respect and the remainder of this License Agreement shall continue
in effect so long as this License Agreement still expresses the intent of the
Parties. If the intent of the Parties, however, cannot be preserved, this
License Agreement either shall be renegotiated or shall be terminated.

8.6 Governing Law. This License Agreement shall be interpreted and construed,
and the legal relations between the Parties shall be determined, in accordance
with the laws of the State of Georgia, without regard to such jurisdiction’s
conflicts of laws rules.

 

- 11 -



--------------------------------------------------------------------------------

8.7 Arbitration. Any dispute, claim or controversy arising out of or in
connection with this License Agreement, including any question regarding its
existence, validity or termination, shall be finally determined by arbitration
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association (the “Rules”). Unless the Parties shall otherwise mutually agree,
there shall be one (1) arbitrator. Any judgment or award rendered by the
arbitrator shall be final, binding and nonappealable. The place of arbitration
shall be Atlanta, Georgia. Neither of the Parties shall contest the choice of
Atlanta, Georgia as the proper forum for such dispute and notice in accordance
with Section 8.1 shall be sufficient for the arbitrator to conduct such
proceedings. If the Parties are unable to agree on an arbitrator, the arbitrator
shall be selected in accordance with the Rules. In resolving any dispute, the
Parties intend that the arbitrator apply the substantive laws of the State of
Georgia, without regard to the choice of law principles thereof. The Parties
intend that the provisions to arbitrate set forth herein be valid, enforceable
and irrevocable. The Parties agree to comply with any award made in any such
arbitration proceedings that has become final in accordance with the Rules and
agree to enforcement of or entry of judgment upon such award, by any court of
competent jurisdiction. The arbitrator shall be entitled, if appropriate, to
award the remedies permitted under Section 4.2 in accordance with the provisions
thereof. Without limiting the provisions of the Rules, unless otherwise agreed
in writing by the Parties or permitted by this License Agreement, the Parties
shall keep confidential all matters relating to the arbitration or the award,
provided, such matters may be disclosed (A) to the extent reasonably necessary
in any proceeding brought to enforce the award or for entry of a judgment upon
the award and (B) to the extent otherwise required by law. Notwithstanding any
provision of the Rules to the contrary, the Party other than the prevailing
Party in the arbitration shall be responsible for all of the costs of the
arbitration, including legal fees and other costs associated with such
arbitration incurred by either Party.

8.8 Compliance with Applicable Laws. Licensee agrees to comply with all
governmental laws and regulations applicable in connection with the use of, or
exercise of any intellectual or other property rights related to, the Licensed
Technology under this License Agreement.

8.9 Headings. The headings of sections are inserted for convenience of reference
only and are not intended to be part of or to affect the meaning or
interpretation of this License Agreement.

8.10 Counterparts. This License Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and which together shall
constitute one instrument.

8.11 Authority. The person(s) signing on behalf of Licensor and Licensee,
respectively, hereby warrant and represent that they have authority to execute
this License Agreement on behalf of the Party for whom they have signed.

8.12 Representation by Counsel. Each Party acknowledges that it has been
represented by counsel in connection with the negotiation and drafting of this
License

 

- 12 -



--------------------------------------------------------------------------------

Agreement and that no rule of strict construction shall be applied to either of
them as the drafter of all or any part of this License Agreement.

8.13 Entire Agreement. This Agreement, together with any documents executed in
conjunction with the transactions described herein (to the extent the breach of
either of these agreements in an Unauthorized Activity under this Agreement)
constitutes the entire agreement between the parties with respect to the subject
matter hereof, supersedes all previous express or implied promises or
understandings related to the subject matter of hereof, and may not be varied,
amended, or supplemented except by a writing of even or subsequent date executed
by both parties and containing express reference to this Agreement.

8.14 No Waiver. The failure of either party to enforce at any time any of the
provisions of this Agreement, or any rights in respect thereto, will in no way
be considered a waiver of such provisions, rights, or elections with respect to
subsequent events or in any way to affect the validity and the enforceability of
this Agreement.

8.15 Replacement of Invalid Provisions. In the event that any provision of this
Agreement is declared invalid or legally unenforceable by a court of competent
jurisdiction from which no appeal is or can be taken, the invalid provision will
be deemed replaced by a similar but valid and legally enforceable provision as
near in effect as the invalid or legally unenforceable provision, and the
remainder of this Agreement will be deemed modified to conform thereto and will
remain in effect.

[SIGNATURES ON NEXT PAGE]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have hereunto affixed their signatures as of the
date first above written.

 

Agreed to:

   

Agreed to:

SALUMEDICA, LLC

   

SPINEMEDICA CORP.

By:

 

/s/ Robert B. Braden

   

By:

 

/s/ Matthew Miller

 

Robert B. Braden, Manager

     

Matthew Miller, President

By:

 

/s/ Eric D. Ranney

       

Eric D. Ranney, Manger

     

 

- 14 -



--------------------------------------------------------------------------------

Appendix A

Issued Patents and Pending Patent Applications

I. Patents Under License:

U.S. Patent No. 5,981,826, entitled “Poly(vinyl alcohol) cryogel” (owned by
Georgia Tech Research Corporation under exclusive license to Salumedica, LLC)

European patent No. EP0991402, issued in the following countries:

Austria, Belgium, Switzerland, Cyprus, Denmark, Spain, Finland, France, United
Kingdom, Greece, Ireland, Italy, Luxembourg, Monaco, Netherlands, Portugal and
Sweden.

German Patent No. 69828050.4.

Australian Patent No. 728426.

Japanese Patent No. 3506718.

II. Owned Patents:

U.S. Patent No. 6,231,605, entitled “Poly(vinyl alcohol) hydrogel”

U.S. Patent Application Publication No. 2003-0008396, entitled “Poly(vinyl
alcohol) hydrogel”

U.S. Patent Application Publication No. 2004-0143329, entitled “Poly(vinyl
alcohol) hydrogel”

U.S. Patent Application Publication No. 2005-0106255, entitled “Poly(vinyl
alcohol) hydrogel”

U.S. Patent Application Publication No. 2005-0071003, entitled “Poly(vinyl
alcohol) hydrogel”

III. Flexible Spinal Disc Patents:

U.S. Patent Application Publication No. 2005-0055099, entitled “Flexible Spinal
Disc”